DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT


An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with David Oren (Reg. No 38,694) on 03/30/2021.


The application has been amended as follows:

Claim 1. (Currently Amended) A light-emitting device package comprising: 
a body including a cavity; a first electrode disposed on a bottom surface of the cavity; a plurality of second electrodes disposed on the bottom surface of the cavity and configured to surround the first electrode; a first light-emitting device disposed on the first electrode; a second light-emitting device disposed on one among the plurality of second electrodes; and a light-transmitting member disposed on the body, wherein the 


Allowable Subject Matter

Claims 1-3, 6-7, 13-15 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “the plurality of second electrodes branch off by the first to third corners, wherein each of the plurality of second electrodes has a separate corresponding surface facing a separate corresponding one of the first inclined surface, the second inclined surface, the third inclined surface and the fourth inclined surface, wherein each of an angle between an extension line of the first inclined surface and the first edge, an angle between an extension line of the second inclined surface and the second edge, an angle 4Serial No. 16/423,359Docket No. DANA-0154 Reply to Office Action dated November 13, 2020 between an extension line of the third inclined surface and the third edge, and an angle between an extension line of the fourth inclined surface and the fourth edge is greater than 30 degrees or less than 60 degrees”, with combination of remaining features, as recited in claim 1.

CHO et al (US 2010/0078669 A1) discloses light-emitting chip is mounted on the lead frame, and emits light when the light-emitting chip receives electric power through the lead frame, the light-emitting chip is mounted on the first lead terminal, and the light-emitting chip is electrically connected to the first lead terminal and the second lead terminal through the first conducting wire and the second conducting wire (Fig [1-2], Para [0045]).

However, CHO fails to disclose would not have rendered obvious the above-quoted features recited in claim 1.

Claims 2-3, 6-7, 13-15 and 19 are allowed as those inherit the allowable subject matter from clam 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOIN M RAHMAN/Primary Examiner, Art Unit 2898